Name: Council Regulation (EEC) No 1156/77 of 17 May 1977 supplementing Regulation (EEC) No 2731/75 fixing standard qualities for common wheat, rye, barley, maize and durum wheat
 Type: Regulation
 Subject Matter: consumption;  plant product
 Date Published: nan

 Avis juridique important|31977R1156Council Regulation (EEC) No 1156/77 of 17 May 1977 supplementing Regulation (EEC) No 2731/75 fixing standard qualities for common wheat, rye, barley, maize and durum wheat Official Journal L 136 , 02/06/1977 P. 0011 - 0011 Greek special edition: Chapter 03 Volume 18 P. 0096 Spanish special edition: Chapter 03 Volume 12 P. 0155 Portuguese special edition Chapter 03 Volume 12 P. 0155 ++++COUNCIL REGULATION ( EEC ) NO 1156/77 OF 17 MAY 1977 SUPPLEMENTING REGULATION ( EEC ) NO 2731/75 FIXING STANDARD QUALITIES FOR COMMON WHEAT , RYE , BARLEY , MAIZE AND DURUM WHEAT THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 43 THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2727/75 OF 29 OCTOBER 1975 ON THE COMMON ORGANIZATION OF THE MARKET IN CEREALS ( 1 ) , AS LAST AMENDED BY REGULATION ( EEC ) NO 1151/77 ( 2 ) , AND IN PARTICULAR ARTICLE 3 ( 6 ) THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 3 ) , WHEREAS COUNCIL REGULATION ( EEC ) NO 2731/75 OF 29 OCTOBER 1975 FIXING STANDARD QUALITIES FOR COMMON WHEAT , RYE , BARLEY , MAIZE AND DURUM WHEAT ( 4 ) DEFINES , IN RESPECT OF EACH OF THE PRINCIPAL CEREALS , THE STANDARD QUALITY FOR WHICH THE TARGET PRICE AND THE INTERVENTION PRICE ARE FIXED ; WHEREAS REGULATION ( EEC ) NO 2727/75 PROVIDES , AS FROM THE 1977/78 MARKETING YEAR , FOR A REFERENCE PRICE TO BE FIXED FOR COMMON WHEAT OF BREAD-MAKING QUALITY ; WHEREAS THIS PRICE SHOULD ALSO BE FIXED FOR A SPECIFIC STANDARD QUALITY ; WHEREAS THE STANDARD QUALITY FOR WHICH THE TARGET PRICE AND THE INTERVENTION PRICE FOR COMMON WHEAT ARE FIXED CAN ALSO BE APPLIED TO THE REFERENCE PRICE FOR COMMON WHEAT OF BREAD-MAKING QUALITY ; WHEREAS REGULATION ( EEC ) NO 2731/75 SHOULD THEREFORE BE SUPPLEMENTED ACCORDINGLY , HAS ADOPTED THIS REGULATION : ARTICLE 1 ARTICLE 1 OF REGULATION ( EEC ) NO 2731/75 IS HEREBY AMENDED TO READ AS FOLLOWS : " ARTICLE 1 THE STANDARD QUALITY FOR WHICH THE INTERVENTION PRICE , THE REFERENCE PRICE AND THE TARGET PRICE FOR COMMON WHEAT ARE FIXED IS DEFINED AS FOLLOWS : ( A ) COMMON WHEAT OF A SOUND AND FAIR MARKETABLE QUALITY , FREE FROM ABNORMAL SMELL AND LIVE PESTS , OF A COLOUR PROPER TO THIS CEREAL AND OF A QUALITY CORRESPONDING TO THE AVERAGE QUALITY OF COMMON WHEAT HARVESTED UNDER NORMAL CONDITIONS IN THE COMMUNITY ; ( B ) MOISTURE CONTENT : 16 % ; ( C ) TOTAL PERCENTAGE OF MATTER OTHER THAN BASIC CEREALS OF UNIMPAIRED QUALITY : 5 % , OF WHICH : - PERCENTAGE OF BROKEN GRAINS : 2 % , - PERCENTAGE OF GRAIN IMPURITIES : 1,5 % ( GRAIN IMPURITIES " MEANS SHRIVELLED GRAINS , GRAINS OF OTHER CEREALS , GRAINS DAMAGED BY PESTS AND GRAINS SHOWING DISCOLORATION OF THE GERM ) , - PERCENTAGE OF SPROUTED GRAINS : 1 % , - PERCENTAGE OF MISCELLANEOUS IMPURITIES : 0,5 % ( " MISCELLANEOUS IMPURITIES " CONSIST OF WEED SEEDS , DAMAGED GRAINS , EXTRANEOUS MATTER , HUSKS , ERGOT , DECAYED GRAINS , DEAD INSECTS AND FRAGMENTS OF INSECTS ) ; ( D ) SPECIFIC WEIGHT : 75 KILOGRAMS PER HECTOLITRE . " ARTICLE 2 THIS REGULATION SHALL ENTER INTO FORCE ON THE THIRD DAY FOLLOWING ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . IT SHALL APPLY FROM 1 AUGUST 1977 . THIS REGULATION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 17 MAY 1977 . FOR THE COUNCIL THE PRESIDENT J . SILKIN ( 1 ) OJ NO L 281 , 1 . 11 . 1975 , P . 1 . ( 2 ) SEE PAGE 1 OF THIS OFFICIAL JOURNAL . ( 3 ) OJ NO C 93 , 18 . 4 . 1977 , P . 11 . ( 4 ) OJ NO L 281 , 1 . 11 . 1975 , P . 22 .